DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi Sung-Min (JP 2013-165117 A, cited on applicant’s IDS, hereinafter referred to as ‘Choi’) in view of Sontheimer et al. (US 2012/0061815 A1, hereinafter referred to as ‘Sontheimer’) and Okabe et al. (US 5,510,634, hereinafter ‘Okabe’).
As to claim 11, Choi teaches a power semiconductor device (see figure 1), which comprises: 
a substrate (3); and 
a semiconductor element (1) bonded onto a first surface of the substrate (3);
the substrate having, in the first surface:
a first region immediately below a heat generation unit of the semiconductor element (1) and a second region including a region located immediately below the semiconductor element and outside the first region and a region located outside an end portion of the semiconductor element, the first region and the second region having different surface roughnesses, the second region having dimples (3a).

Choi does not teach the semiconductor element bonded onto a first surface of the substrate through use of a sintered metal bonding material.  Instead, Choi teaches the semiconductor element bonded onto a first surface of the substrate through use of a solder layer (5).  
Choi also does not teach the heat generation unit of the semiconductor element is located in a region on an inner side of a guard ring.
However, Sontheimer teaches a similar power semiconductor device (see e.g. figure 1), wherein the chip (104) is attached using a sintered metal bonding material (110).  
Okabe also teaches an IGBT (same power semiconductor element as Choi) which has a guard ring (region B, numerals 6, 6’) which surrounds the active circuity of the device - see figures 1 and 2.  Okabe also teaches the heat generation unit (i.e. the portion of the element which generates heat) is on an inner side of the guard ring, since et seq).
It would have been obvious to a person of ordinary skill in the art, at the time of filing of the invention, to modify the teachings of Choi with a sintered metal connection as taught by Sontheimer, and a guard ring as taught by Okabe, so as to take advantage of the benefits of using a sintered metal for power semiconductor devices and improve the performance of the device, respectively.  Sontheimer teaches specific benefits for using sintered metal in paragraph [0015] et seq.  Further, one of ordinary skill in the art would know that an addition benefit of utilizing such a material is that sintered metal is maintains its shape as applied, whereas solder joints flow and move during a reflow process, and also can deform if the device experiences high temperatures during use.  Okabe teaches a guard ring structure for IGBT devices, which is extremely well known to one of ordinary skill in the art of power semiconductor devices, with benefits such as improving the withstanding or breakdown voltages.  

As to claim 13, Choi teaches the dimples (3a) are formed in the first surface to extend to a location outside a region of the first surface in which the substrate (3) and the semiconductor element (1) are bonded to each other.  See figure 1.

As to claim 14, Choi teaches the dimples are formed to be arranged in a linear shape in parallel with an outer shape of the semiconductor element.  See figure 2, 
//
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi,  Sontheimer, and Okabe as applied to claim 11 above, and further in view of AAPA (applicant’s admitted prior art).
As to claim 15, neither Choi nor Sontheimer explicitly teach silicon used as a material of the semiconductor element.  However, AAPA notes that silicon is a notoriously well-known material for use in power semiconductor devices.  One of ordinary skill in the art would be well acquainted with silicon and its usage in power semiconductor devices.  The applicant has not addressed or traversed this finding of official notice, regarding claim 15, from the previous office action.  Therefore, the usage of silicon as described above is taken as admitted prior art.  See also MPEP 2144.03 C.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-21 are allowable, as detailed in the previous office action.



Response to Arguments
Applicant’s arguments with respect to claims 11, 13, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The instant office action is NON-FINAL.



				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812